Citation Nr: 0711797	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-06 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from January 1951 to January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
August 2003.  A statement of the case was issued in January 
2004, and a substantive appeal was received in February 2004.  

In March 2007, the veteran's representative submitted a 
motion to have the case advanced on the docket due to the 
veteran's advanced age.  The motion was granted by the Board 
in April 2007 pursuant to 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2006).   

The Board notes that the veteran perfected appeal for his 
claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine with degenerative joint 
disease.  By rating decision in August 2006, the RO granted 
service connection for degenerative disc disease of the 
lumbar spine with degenerative joint disease.  The 
aformentioned issue is therefore no longer in appellate 
status.


FINDING OF FACT

Tinnitus was not manifested during the veteran's active duty 
service or for many years thereafter, nor is tinnitus 
otherwise related to such service, to include in-service 
noise exposure.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.   38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The March 2003 and July 2006 
VCAA letters effectively notified the veteran of the evidence 
needed to substantiate his claim as well as the duties of VA 
and the appellant in furnishing evidence.  The Board also 
notes that the March 2003 and July 2006 VCAA letters notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  He was advised to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have.  

Further, the March 2003 letter was sent to the appellant 
prior to the July 2003 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided March 2003 and July 2006 letters with notice of what 
type of information and evidence was needed to substantiate 
the claims for service connection.  The veteran has also been 
provided with a July 2006 notice of the types of evidence 
necessary to establish a disability rating for his disability 
claim and the effective date of the disability.  A 
supplemental statement of the case was subsequently issued in 
August 2006.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, VA, and private have been obtained.  
Also, the veteran was afforded a VA examination in June 2003 
and no further VA examination is necessary.  A subsequent 
review of the file resulted in an etiology opinion in April 
2004.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claim.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service medical records are negative for complaints, 
treatments, and diagnoses of tinnitus.  In his December 1950 
medical history, the veteran did not indicate whether or not 
he experienced any tinnitus.  Various service examinations 
showed that the veteran's ears were clinically evaluated as 
normal and no tinnitus was noted.  

The first objective evidence of record of the presence of 
tinnitus is included in a private medical record dated in 
October 1996.  John M. Epley, M.D. noted that the veteran 
described a constant high-pitched ringing.     

The veteran was afforded a VA examination in June 2003.  He 
reported bilateral constant tinnitus described as high-
pitched ringing that began in the left ear in 1968 and in the 
right ear about 1980.  The veteran rated the loudness at 7 on 
a scale of 1 to 10, and rated its annoyance at 6 on a scale 
of 1 to 10.  The veteran reported that he had service in the 
gunnery division from 1951 to 1956.  And, that as a magazine 
handler, his assignment included testing 20mm, 40mm, and 5" 
guns.  He also reported firing Browning Automatic Rifles.  He 
further reported that post service exposure included noise 
from machinery at his place of employment, however hearing 
protection was reportedly used.  It was noted that no hobby 
or recreational noise was reported.      

In April 2004, after review of the veteran's claims folder, 
the examiner noted that service medical records are silent as 
to treatment or complaint of tinnitus.  And, she noted that 
according to the veteran's personnel file, the veteran was 
classified as a gunner's mate from August 1951 to September 
1952 in service.  She further noted that private medical 
records from Dr. Epley show a complaint of constant tinnitus 
from 1996 or earlier.  It was also noted that at his June 
2003 VA audiological examination, the veteran reported that 
his tinnitus started in his left ear in 1968 and in his right 
ear around 1980.  Based on the evidence of record, the 
examiner opined that the veteran's tinnitus was not a result 
of military noise exposure since all the information date the 
onset of tinnitus more than ten years after active-duty 
service.      

The Board acknowledges the veteran's and his representative's 
assertions that the currently diagnosed tinnitus was caused 
by in-service noise exposure.  Specifically, the veteran 
notes that he was a member of the gunnery division aboard the 
U.S.S. Gregory destroyer.  The Board also acknowledges the 
veteran's other assertion made in a letter received in August 
2004; the veteran attached an article from the Mayo Clinic 
Health Letter that noted the side effects of quinine may 
cause tinnitus.  In his August 2004 letter, the veteran 
recalled taking quinine for over a year while stationed in 
the Philippines.  However, there is no evidence of record 
that the veteran took quinine in service.  With regard to the 
aforementioned assertions advanced by the veteran, the Board 
further notes that although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  In the 
present case, not only is there no persuasive competent 
evidence of record suggesting a link between the veteran's 
active duty service and tinnitus, there is a clear medical 
opinion to the effect that there is no such relationship.

The Board finds that the preponderance of the evidence 
demonstrates that there is no causal link between the 
veteran's tinnitus and active-duty service.  After thorough 
review of the evidence currently of record, the Board is led 
to the conclusion that there is not such a state of equipoise 
of the positive evidence with the negative evidence to permit 
a favorable determination in this case.  38 U.S.C.A. § 
5107(b).  The weight of the evidence is against the veteran's 
claim.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


